11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mark Watson,                                          * From the 142nd District
                                                        Court of Midland County,
                                                        Trial Court No. CV-47,092.

Vs. No. 11-11-00274-CV                                * September 12, 2013

Reece Albert, Inc.,                                   * Per Curiam Memorandum Opinion.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Judge Herod,
                                                       sitting by assignment)
                                                        (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no error
in the judgment below. Therefore, in accordance with this court=s opinion, the judgment
of the trial court is in all things affirmed. The costs incurred by reason of this appeal are
taxed against Mark Watson.